[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff, Karen Donnelly, commenced this action in the Small Claims Session of this court on October 27, 1993 seeking to recover the amount of $1,486.55 from the defendant, Portland Automotive, Inc. Thereafter the defendant transferred the action to the regular docket of this court. The plaintiff filed an amended complaint which alleges that in June, 1993 the plaintiff's 1983 Chrysler LeBaron automobile suffered irreparable engine damage as the result of the improper and negligent CT Page 1430-A replacement of a cylinder head and head gasket by Portland Automotive, Inc.
After a trial of the case the court finds the following facts. In May, 1993 the plaintiff brought her 1993 Chrysler LeBaron automobile to Portland Automotive, Inc. for the replacement of a cylinder head. The plaintiff supplied the defendant with a used cylinder head, which she obtained from someone in the wholesale automobile parts business. The defendant installed the cylinder head and also changed the oil in the vehicle and charged the plaintiff for five quarts of new oil.
The plaintiff and her son drove the vehicle for approximately one month after Portland Automotive, Inc. performed the repairs described above. During that period, the plaintiff never observed any oil on her driveway or in her garage. The vehicle had a light which indicated when the oil was low, but the plaintiff never observed the light to come on during that period.
On June 17, 1993 the vehicle's engine stopped running. The plaintiff subsequently learned that there was no oil in the CT Page 1430-B vehicle. The lack of oil had caused the engine to seize up. The, plaintiff replaced the engine at a cost of $1,486.55.
The plaintiff presented the testimony of an expert witness who had examined the vehicle's engine after it seized up. He found evidence of a leak near the cylinder head which the defendant had replaced and opined that the leak was caused by the defendant's improper installation of the head gasket.
The defendant's owner, Michael Turner, testified that he believed that the cylinder head had been properly installed. However, he did not install it, nor observe its installation. He initially stated that the plaintiff had supplied a defective head, but then testified that prior to installing the head, an employee of Portland Automotive had visually inspected it and had measured it and determined that it was not defective. He also testified that industry research indicated that 1983 Chrysler LeBarons had a problem with burning oil.
The plaintiff's expert witness testified that it was extremely unlikely that the vehicle could have burned five quarts CT Page 1430-C of oil in the one month between the time the defendant worked on it and the time the engine failed. Both the expert and Mr. Turner agreed that the low oil indicator light in the vehicle should have indicated the oil leak well before the engine failed.
The court finds that the engine failure was caused by a slow oil leak which was caused by the defendant's improper installation of the head and gasket. The court further finds that the plaintiff was herself negligent in failing to detect the car's loss of oil prior to the time when the oil was completely gone. The court awards the plaintiff $1040.60, which is the $1,486.55 damages suffered by the plaintiff reduced by her 30% comparative negligence. The court further awards the plaintiff the amount of $1,000. for attorneys' fees she reasonably incurred as a result of the transfer of this action to the regular docket, and costs, including the reasonable fee of the plaintiff's expert witness, pursuant to Connecticut General Statutes § 52-251a.
By the court,
Aurigemma, J. CT Page 1430-D